Case 2:21-cv-02022-DOC-KES Document 71-5 Filed 04/28/21 Page 1 of 3 Page ID #:3347




             Exhibit 5 to the
         First Amended Answer,
        Affirmative Defenses, and
              Counterclaims
4/28/2021
        Case       2:21-cv-02022-DOC-KES Document 71-5 Filed 04/28/21 Page 2 of 3 Page ID #:3348
                                                                                                                                                                  •                RES E ARCH




          -e    D O M A IN T OOL S        PROF I L E•   CONN ECT •   MON ITOR •    SUPPORT         W hoi5 lookup
                                                                                                                                                                       LOG I N         -




          Ho me     W hois Looku p    Thrive-Natural.com


                                                                                                                                                                   How d oes t h is work?
          Who is Record for Thrive-Natural.com
          - Dom a in Pro f ile

           Registrant Org        ECOMUNDI VENTURES, LLC
                                                                                                                        ..
           Registrant Country us

           Reg istrar            GoDaddy.com, LLC
                                 IANA ID: 146                                                                                   ..+. Preview the Full Oomam Report
                                 URL: htt p:/www.godaddy.com
                                 Whois Server: whois.godaddy.com                                                   To o ls
                                  abuse@godaddy.com
                                                                                                                                         Hostmg H istory
                                 (p) 14806242505
                                                                                                                    Monitor Doma m Properties                                              •
           Registrar Status      clientDeleteProhibited, clientRenewProhibited, clientTransferProhibited,
                                                                                                                    Rever,e IP Addre,, lookup                                              •
                                 clientUpdateProhibited
                                                                                                                    Network Tools                                                          •
           Dates                 3,151 days old
                                 Created on 2012 · 09· 11                                                                                 V1s1t Website
                                 Expires on 2021 · 09 -11




                                                                                                                                    -
                                 Updated on 2020-09· 12

           Name Servers          NS21.DOMAINCONTROLCOM (has 59,260,791 domains)                                                                     <> :::-=-=~
                                 NS22.DOMAINCONTROLCOM (has 59,260,791 domains)                                                                     • =--··--=
           Tech Cont act

           IP Address

           IP Location

          ASN

           Domain Status
                                 34.102.136.180 - 29,265 ,987 other sites hosted on t his server

                                 ff:] - M issouri - Kansas City - Google Uc

                                 i,='JAS15169 GOOGLE, US (registered Mar 30, 2000)

                                 Registered And Active Website
                                                                                                                                                              -
                                                                                                                                                          S0. 99• .COM




                                                                                                                                            lm'"9'" 'i1>pplied ly Do.io.,.Tools. coa


                                                                                                                                    V iew Screenshot H1uory

           IP History            2 changes on 2 unique IP addresses over 9 years                                   Available TLDs

           Registrar History     1 regist rar wit h 2 drops
                                                                                                                     General TLDs     Country TLDs
           Hosting H istory      1 change on 2 unique name servers over 9 years
                                                                                                                    The following domains are a vailable t hrough our
          - Website                                                                                                 preferred partners. Select doma ins below for more
                                                                                                                    information. (3rd party site)
           Website Title         None given.
                                                                                                                    I   Taken domain.
                                                                                                                    I   Ava ilable domain.
          Whois Record ( last updated on 2021-04-28)                                                                I   Deleted previously owned domain.

           Domain Naae: thrive - nat ural . co •                                                                    f jj@j tj@@j                                              Vie w W hois
           Re gistry Domain I D: 1744362695_ DOMAIN_ COff- VRSN
           Registra r WHOIS Server: whois .godaddy . co•                                                           11@5 i®tlfil                                               Buy Doma in
           Registrar UR L : http://www-godaddy . co•
           Updat ed Date: 2020- 09 -1 2Tll : 23:32+00:00                                                           Mitt¥ 1¥ta                                                 Buy Doma in
                     2020- 09 - 12
           Cr eation Date: 2012 - 09 -11122: 08: 30+00: 00                                                         1:/W OMtilttt!                                             Buy Doma in
                     2012- 09 - 12
           Re gistra r Registra tion Expira tion Date : 2021-09 - 11 T22: 08: 30+00: 00                             i:Ml:O@•a                                                 Buy Doma in
                     2021-09 - 12
           Re gistra r: GoDaddy. com, LLC                                                                           l:®"th@M                                                  Buy Doma in
           Sponsori ng Registra r IANA ID: 146
           Re gistrar Abuse Contact E• ail: a buse@godaddy.com
           Re gistra r Abuse Contact Phone : 14806242505
           Status :
                     clientOele teProhibi t ed
                     clientRene wProhibi t ed
                     c 1 ientT ran sf erP r ohi bi t ed
                     clientUpda teProhibi ted
           Registry Reg i strant ID:
           Re gistrant Name:
           Re gistrant Organiz a tion: ECOMUNDI VENTURES, LLC
           Re gistrant St reet :
           Registra nt Ci ty:
           Registra nt St ate/ Province: Ca lifor nia
           Registrant Postal Code:
           Registrant Country: us
           Registrant Phone :
           Registrant Phone Ext:
           Re gistra nt Fax:
           Registra nt Fax Ext :
           Registra nt Email : REDACTED FOR PRI VACY (OT)
           Registry Adm i n IO :
           Adm in Name:
           Admin Organ ization:
           Adm in Street:
           Admin City:
           Admin State/Province:
           Adm in Posta l Code :
           Adm in Country:
           Adm in Phone:
           Adm in Phone Ext:
           Admin Fa x:
           Adm in Fax Ext :
           Adm in Email: REDACTED FOR PRIVACY (DT)
           Re gistry Tech IO :
           Te ch Name:
                                                                                             Exhibit 5
https://whois.domaintools.com/thrive-natural.com                                             Page 62                                                                                            1/2
4/28/2021
        Case       2:21-cv-02022-DOC-KES Document 71-5 Filed 04/28/21 Page 3 of 3 Page ID #:3349
           Tech Organization :
           Tech Street:
           Tech City:
           Tech State/Province:
           Tech Postal Code:
           Tech Country:
           Tech Phone:
           Tech Phone Ext:
           Tech Fax:
           Tech Fax Ext:
           Tech Email: REDAC TED FOR PRIVACY (DT)
           Registry Billing I D:
           Billing Na.m e:
           Billing Organization:
           Billing Street:
           Billing City:
           Billing State/Province:
           Billing Postal Code:
           Billing Country:
           Billing Phone:
           Billing Phone Ext :
           Billing Fax:
           Billing Fax Ext:
           Billing Eaail:
           Nameservers:
                    ns2 1. do11ainc ontrol. co•
                    ns22 . do11ainc ontrol. c o •
           DNSSEC : uns igned




          ~    f    '#   in                         Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Informat ion   e   2021 DomainTools




                                                                                  Exhibit 5
https://whois.domaintools.com/thrive-natural.com                                  Page 63                                                                                                  2/2
